DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,5-11,14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “determining a position of a third teat based on the ascertained first teat position and stored relative position information that relates to relative positions of teats of the animal, wherein the stored relative position information is established based on at least one previously created two-dimensional image and associated distance information of at the first and third teats and the stored relative position information includes relative positions of the first, second, and third teats” and “placing a teat cup onto the third teat using the determined position of the third teat” are not supported in the original disclosure. Nowhere in the specification does it states that the third teat’s position is based on the first teat’s position because it could be the third teat’s position is based on any one of the other teats position such as the second teat’s position. The specification does not explain any order of first, second, third, etc. dependency of each other.  The specification state “at least one of the two rear or front teats”, or “at least one, preferably of two, of the other teats” but the examiner does not believe that this is the same as specifically stating “determining a position of a third teat based on the ascertained first teat position”. There is nothing in the specification to even mentioned the word “third teat”, let alone determining a position of a third teat based on the ascertained first teat position. Thus, the limitation is considered lack of description and a new matter issue. 
	For claim 14, the limitation as claimed is not mentioned or explained in the specification. Nowhere in the original specification does it explicitly include all limitation in this claim. Thus, the limitation is considered lack of description and a new matter issue. 
	For claim 15, similar to the comment in claim 1 above, “the third position of a third teat relative to the first position of the first teat” and “determining, based the relative position information and the third position, updated relative position information of the first or third teat; and storing the updated relative position information of the first or third teat” is not found in the specification anywhere. Thus, the limitation is considered lack of description and a new matter issue. 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,8,9,14-18,21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (WO 2009/093965 A1, as cited on form PTO-1449) in view of Metcalfe et al. (US 7490576 B2, as cited on form PTO-1449).
 	For claim 1, Axelsson et al. teach a method for automatically placing teat cups onto teats of a milk-producing animal, the method comprising the steps: 
- creating a 3-dimensional image of a plurality of teats of the animal (using 3-D camera 21,41), wherein distance information for a plurality of image points of the two-dimensional image is available and wherein first and second teats of the animal are unobscured in the 3-dimensional image (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification; also, page 13, lines 15-28, it is implied that the teats are unobscured because, otherwise, the images will not be taken); 
- evaluating the two-dimensional image and the distance information and ascertaining a position of the first and second teats in a specified coordinate system (page 13, lines 15-28, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a second teat is any one of the teat that is after or relative to the first teat chosen); 
- determining a position of a third teat based on the ascertained first teat position and stored relative position information that relates to relative positions of teats of the animal (page 13, lines 20-26, the position of a first teat is determined and based on this, the any of the rest of the teats, second, third, fourth, etc. position can be determined; page 13 of Axelsson, any number of teats can be referenced off the first teat as desired and on a determined position of a repeatedly detected teat), wherein the stored relative position information is established based on at least one previously created 3-dimensional image and associated distance information of at the first and third teats and the stored relative position information includes relative positions of the first, second, and third teats (page 8 states that the positions are repeatedly determined and detected by the image processing means 22, thus, it is implied that these position information are stored in order to be used to determine the position of any of the teat relative to each other; also, page 9 discusses the positions being compare for elevations, thus, the information has to be stored; also there is a database 23 to store the information of the position of the teats); 
- determining updated position information of the first or second teat based on the ascertained positions of the first and second teats and the stored relative position information to overwrite the relative position of the first or second teat in the stored relative position information with the updated position information (page 8, lines 15-22, page 13, lines 15-29, implied that the information obtain is updated because determination is repeated and stored for each teat in order to find the position of the other teats relative to the teat; page 16, lines 5-10, repeatedly the teats’ positions are determined and repeatedly recorded indicate that updating and overwriting are implied because the information is repeatedly determined, stored and used in calculating the position and so forth); and 
- placing a teat cup onto the third teat using the determined position of the third teat (page 13, all lines, using the robot 14, the teat cup is placed based on the position of any one of or at least one teat, which any one can be considered third).  
However, Axelsson et al. are silent about creating a 2-D image of the plurality of teats, hence, wherein first and second teats of the animal are unobscured in the 2-dimensional image, evaluating the two-dimensional image, wherein the stored relative position information is established based on at least one previously created 2-dimensional image. 
Metcalfe et al. teach a method for automatically placing teat cups onto teats of a milk- producing animal comprising the step of creating a two-dimensional image of a plurality of teats of the animal to determine the position of the teats in 3D (col. 3, lines 35-49); and blending the ascertained position and the stored relative position information to overwrite the stored relative position information with a blended value position information (col. 3, lines 42-49, the offset date is stored and the corrected information is used to move the robot arm to engagement with the teats; also, the images obtain data points in 2-D and using the time of flight information, converts the data to render as 3-d data points, thus, this in itself would be comparing values (2-D to 3-D) and replacing or blending the 2-D data points with 3-D data points to obtain a more accurate location as stated in Metcalfe et al.; furthermore, in performing these transition, an angular offset is factored in the mathematical equation somehow, thus, the end result would still perform the offsetting step to obtain some sort of value position information to use for a more accurate positioning of the teats).  
It would have been an obvious substitution of functional equivalent to substitute the 3-D image of Axelsson et al. with a 2-D image as taught by Metcalfe et al., since a simple substitution of one known element for another would obtain predictable results (both would result in determining accurate positions of the teats). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
The combination of Axelsson et al. as modified by Metcalfe et al. would result in wherein first and second teats of the animal are unobscured in the 2-dimensional image (as modified with Metcalfe 2-D imaging), evaluating the two-dimensional image, wherein the stored relative position information is established based on at least one previously created 2-dimensional image.
For claim 2, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 1, and further teach an imaging sensor (the camera), but is silent about wherein the first teat is a front teat with respect to the imaging sensor, and the third teat is a rear teat with respect to the imaging sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a front teat as the first teat with respect to an imaging sensor and a rear teat as the third teat with respect to the imaging sensor in the method of Axelsson et al. as modified by Metcalfe et al., depending on the user’s preference to start with the front teat and working back to the rear teat, since Axelsson et al. stated that the method can obtain the position of each of the teats relative to the other teats as desired.
For claim 8, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 1, and further teach wherein a teat cup to be placed on a teat is also captured in the two-dimensional image (page 12, lines 1-8 of Axelsson; the 2-D image is as modified by Metcalfe), and the method further comprises the step of: ascertaining a position of the teat cup (page 12, lines 1-8 of Axelsson).  
For claim 9, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 8, and further teach wherein the teat is cup is moved considering an ascertained position of the teat in the specified coordinate system and the ascertained position of the teat cup in the same coordinate system (page 12 of Axelsson, the cups are in the same coordinate system as the teats in order to attach the cups to the teats).  
For claim 14, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 1, and further teach wherein the method of claim 1 is performed in a first milking of the milk-producing animal and a second milking of the milk-producing animal, which occurs subsequent to the first milking (page 7, lines 1-7, various milking are performed using the method as stated; page 8, repeatedly detecting and calculating implied during first and second milkings; page 10, lines 5-10; page 12 lines 1-15 of Axelsson), comprises: 
- creating a second two-dimensional image of the plurality of teats of the animal, wherein second distance information for a plurality of image points of the second two-dimensional image is available and wherein the first teat of the animal is unobscured in the second two-dimensional image (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification of Axelsson; also, page 13, lines 15-28 of Axelsson, it is implied that the teats are unobscured because, otherwise, the images will not be taken; any one of the plurality of images can be a second image, and the 2-D image is as relied on Metcalfe as stated above); 
- evaluating the second two-dimensional image and the distance information and ascertaining a second position of the first teat in the specified coordinate system (page 13, lines 15-28 of Axelsson, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a second teat is any one of the teat that is after or relative to the first teat chosen; any one of the plurality of images can be a second image, and the 2-D image is as relied on Metcalfe as stated above); 
- determining a second position of the third teat based on the second ascertained first teat position and the updated stored relative position information (page 13, lines 20-26, the position of a first teat is determined and based on this, the any of the rest of the teats, second, third, fourth, etc. position can be determined; page 13 of Axelsson, any number of teats can be referenced off the first teat as desired and on a determined position of a repeatedly detected teat), wherein the stored relative position information is established based on at least one previously created 3-dimensional image and associated distance information of at the first and third teats and the stored relative position information includes relative positions of the first, second, and third teats (page 8 states that the positions are repeatedly determined and detected by the image processing means 22, thus, it is implied that these position information are stored in order to be used to determine the position of any of the teat relative to each other; also, page 9 discusses the positions being compare for elevations, thus, the information has to be stored; also there is a database 23 to store the information of the position of the teats4; any one of the plurality of images can be a second image, and the 2-D image is as relied on Metcalfe as stated above); 
- placing a teat cup onto the third teat using the determined second position of the third teat (page 13, all lines of Axelsson, using the robot 14, the teat cup is placed based on the position of any one of or at least one teat, which any one can be considered third; the 2-D image is as relied on Metcalfe as stated above).  
For claim 15, Axelsson et al. teach a method comprising: 
capturing and storing a first 3-dimensional image (using 3-D camera 21,41) of a plurality of teats of a milk-producing animal and first distance information for each pixel in the first 3-dimensional image (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification; also, page 13, lines 15-28; any one of the plurality of images can be a first 3-D image); 
determining, based on the first 3-dimensional image and distance information, relative position information of the plurality of teats (page 8, lines 15-22, page 13, lines 15-28, page 16, lines 5-10, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a second teat is any one of the teat that is after or relative to the first teat chosen); 
storing the relative position information of the plurality of teats (implied in the excerpts as stated above that data has to be stored for calculating the teats positions relative to each other; also, Axelsson stated throughout “recorded”; also, there is a database 23 with all the stored information therein); 
capturing a second 3-dimensional image of the plurality of teats of the animal and second distance information for each pixel in the second 3-dimensional image (page 8, lines 15-28, page 13, lines 20-28; page 16, lines 5-10; a plurality of images are taken and any one of the images can be considered a second image if not considered a first image); Attorney Docket No. 0507-150 U.S. Application No. 15/747,541 Page 6 
determining, based on the second two-dimensional image and distance information, a first position of a first teat in a specified coordinate system (page 8, lines 15-22, page 13, lines 15-28, page 16, lines 5-10, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a second teat is any one of the teat that is after or relative to the first teat chosen)); 
placing a first teat cup onto the first teat using the determined first position (page 13, all lines, using the robot 14, the teat cup is placed based on the position of any one of or at least one teat, which any one can be considered first, second, third, etc.);
determining, based on the stored relative position information and the first position, a second position of a second teat in the specified coordinate system ((page 8, lines 15-22, page 13, lines 15-28, page 16, lines 5-10, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a second teat is any one of the teat that is after or relative to the first teat chosen); 
placing a second teat cup onto the second teat using the determined second position (page 13, all lines, using the robot 14, the teat cup is placed based on the position of any one of or at least one teat, which any one can be considered first, second, third, etc.); 
determining, based on the second 3-dimensional image and distance information, a third position of a third teat relative to the first position of the first teat (page 8, lines 15-22, page 13, lines 15-28, page 16, lines 5-10, using the control device 19, coordinates and position of each or any of the teat can be calculated; also, position of each teat relative to each other can be performed per lines 25-26, which a first teat can be any one of the teat and a third teat is any one of the teat that is after or relative to the first teat chosen);
determining, based the relative position information and the third position, updated relative position information of the first or third teat (page 8, lines 15-22, page 13, lines 15-29, implied that the information obtain is updated because determination is repeated and stored for each teat in order to find the position of the other teats relative to the teat; page 16, lines 5-10, repeatedly the teats’ positions are determined and repeatedly recorded indicate that updating and overwriting are implied because the information is repeatedly determined, stored and used in calculating the position and so forth); and 
storing the updated relative position information of the first or third teat (implied in the excerpts as stated above that data has to be stored for calculating the teats positions relative to each other; also, Axelsson stated throughout “recorded”; also, there is a database 23 with all the stored information therein).    
However, Axelsson et al. are silent about creating a 2-D image of the plurality of teats, hence, capturing and storing a first two-dimensional image of a plurality of teats, each pixel in the first two- dimensional image, based on the first two-dimensional image and distance information, capturing a second two-dimensional image of the plurality of teats, each pixel in the second two-dimensional image, based on the second two-dimensional image, based on the second two-dimensional image and distance information. 
Metcalfe et al. teach a method for automatically placing teat cups onto teats of a milk- producing animal comprising the step of creating a two-dimensional image of a plurality of teats of the animal to determine the position of the teats in 3D (col. 3, lines 35-49); and blending the ascertained position and the stored relative position information to overwrite the stored relative position information with a blended value position information (col. 3, lines 42-49, the offset date is stored and the corrected information is used to move the robot arm to engagement with the teats; also, the images obtain data points in 2-D and using the time of flight information, converts the data to render as 3-d data points, thus, this in itself would be comparing values (2-D to 3-D) and replacing or blending the 2-D data points with 3-D data points to obtain a more accurate location as stated in Metcalfe et al.; furthermore, in performing these transition, an angular offset is factored in the mathematical equation somehow, thus, the end result would still perform the offsetting step to obtain some sort of value position information to use for a more accurate positioning of the teats).  
It would have been an obvious substitution of functional equivalent to substitute the 3-D image of Axelsson et al. with a 2-D image as taught by Metcalfe et al., since a simple substitution of one known element for another would obtain predictable results (both would result in determining accurate positions of the teats). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
The combination of Axelsson et al. as modified by Metcalfe et al. would result in capturing and storing the first two-dimensional image (as modified with Metcalfe 2-D imaging) of a plurality of teats, each pixel in the first two- dimensional image (as modified with Metcalfe 2-D imaging), based on the first two-dimensional image and distance information, capturing the second two-dimensional image (as modified with Metcalfe 2-D imaging) of the plurality of teats, each pixel in the second two-dimensional image (as modified with Metcalfe 2-D imaging), based on the second two-dimensional image, based on the second two-dimensional image and distance information (as modified with Metcalfe 2-D imaging).
For claim 16, Axelsson et al. as modified by Metcalfe teach the method of claim 15, and further teach wherein the first two-dimensional image (as relied on Metcalfe) and distance information is obtained in a first milking of the milk-producing animal used for positioning teat cups during the first milking and the second two-dimensional image (as relied on Metcalfe) and distance information is obtained in a milking of the milk-producing animal subsequent to the first milking (page 7, lines 1-7, various milking are performed using the method as stated; page 8, repeatedly detecting and calculating implied during first and second milkings; page 10, lines 5-10; page 12 lines 1-15 of Axelsson).  
For claim 17, Axelsson et al. as modified by Metcalfe teach the method of claim 15, and further teach wherein the first, second, and third teat are unobscured (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification; also, page 13, lines 15-28, it is implied that the teats are unobscured because, otherwise, the images will not be taken) in the first two-dimensional image (as relied on Metcalfe), the first and third teats are unobscured (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification; also, page 13, lines 15-28, it is implied that the teats are unobscured because, otherwise, the images will not be taken) in the second two-dimensional image (as relied on Metcalfe), and the second teat is obscured (page 8, lines 23-26, page 9, lines 10-15, page 11, lines 12-15, and numerous other pages in the specification; also, page 13, lines 15-28, it is implied that the teats are unobscured because, otherwise, the images will not be taken) in the second two-dimensional image (as relied on Metcalfe).  
For claim 18, Axelsson et al. as modified by Metcalfe teach the method of claim 17, and further teach wherein the first and second two-dimensional image (as relied on Metcalfe) and distance information are captured by an imaging sensor (the camera of Axelsson), but are silent about wherein the first and third teats are front teats with respect to the imaging sensor and the second teat is a rear teat with respect to the imaging sensor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the first and third teats are front teats with respect to the imaging sensor and the second teat is a rear teat with respect to the imaging sensor in the method of Axelsson et al. as modified by Metcalfe et al., depending on the user’s preference to start with the front teat and working back to the rear teat, since Axelsson et al. stated that the method can obtain the position of each of the teats relative to the other teats as desired. 
For claim 21, Axelsson et al. as modified by Metcalfe teach the method of claim 1, and further teach wherein the relative position of the third teat in the stored relative position information is overwritten with the determined position of the third teat (page 8, lines 15-22, page 13, lines 15-29 of Axelsson, implied that the information obtain is updated because determination is repeated and stored for each teat in order to find the position of the other teats relative to the teat; page 16, lines 5-10, repeatedly the teats’ positions are determined and repeatedly recorded indicate that updating and overwriting are implied because the information is repeatedly determined, stored and used in calculating the position and so forth).  
For claim 22, Axelsson et al. as modified by Metcalfe teach the method of claim 15, and further teach wherein a stored relative position of the second teat is overwritten with the based on the determined second position of the second teat (page 8, lines 15-22, page 13, lines 15-29 of Axelsson, implied that the information obtain is updated because determination is repeated and stored for each teat in order to find the position of the other teats relative to the teat; page 16, lines 5-10, repeatedly the teats’ positions are determined and repeatedly recorded indicate that updating and overwriting are implied because the information is repeatedly determined, stored and used in calculating the position and so forth).  
Claims 5,6,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. as modified by Metcalfe et al. as applied to claims 1,15 above, and further in view of Kriesel (US 20050136819 A1).
 	For claim 5, Axelsson et al. as modified by Metcalfe teach the method of claim 1, and further teach wherein the determination of the updated position of the first or second teat comprises: determining, based on the ascertained positions of the first and second teats, a relative position of the first and second teats in the two-dimensional image (page 8, lines 15-22, page 13, lines 15-29, implied that the information obtain is updated because determination is repeated and stored for each teat in order to find the position of the other teats relative to the teat; page 16, lines 5-10, repeatedly the teats’ positions are determined and repeatedly recorded indicate that updating and overwriting are implied because the information is repeatedly determined, stored and used in calculating the position and so forth; also, the 2-D image is as relied on Metcalfe). 
	However, Axelsson et al. as modified by Metcalfe et al. are silent about forming an average value of the determined relative position of one of the first and second teats and the stored relative position information.  
	Kriesel teaches a method for automatically placing teat cups onto teats of a milk- producing animal comprising the step of forming an average value of relative positions (para. 0244,0556). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of forming an average value as taught by Kriesel of the determined relative position of one of the first and second teats and the stored relative position information in the method of Axelsson et al. as modified by Metcalfe et al., in order to provide more accurate position for locating the teats so as to provide more accurate teat cups attachment. 
	For claim 6, Axelsson et al. as modified by Metcalfe et al. and Kriesel teach the method of claim 5, and further teach wherein the average value is a weighted average value (per para. 0244,0556 of Kriesel). 
	For claim 19, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 15, but is silent about wherein the determination of the updated relative position information of the first or third teat comprises: averaging a relative position of the first or third teat in the relative position information and the third position to form the updated relative position information of the first or third teat.  
Kriesel teaches a method for automatically placing teat cups onto teats of a milk- producing animal comprising the step of forming an average value of relative positions (para. 0244,0556). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of averaging as taught by Kriesel a relative position of the first or third teat in the relative position information and the third position to form the updated relative position information of the first or third teat in the method of Axelsson et al. as modified by Metcalfe et al., in order to provide more accurate position for locating the teats so as to provide more accurate teat cups attachment.
For claim 20, Axelsson et al. as modified by Metcalfe et al. and Kriesel teach the method of claim 19, and further teach wherein the averaging is a weighted averaging (per para. 0244,0556 of Kriesel).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. as modified by Metcalfe et al. as applied to claim 1 above, and further in view of Van der Lely et al. (US 5042428 A).
 	For claim 7, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 1, and further teach wherein the two-dimensional image is created using a time-of-flight sensor having a plurality of image points (see Metcalfe et al. since they were relied on for the 2-D image and they employ a time-of-flight sensor). However, Axelsson et al. as modified by Metcalfe et al. are silent about wherein distance information is ascertained in a phase detection method for each of the image points.
Van der Lely et al. teach a method for automatically placing teat cups onto teats of a milk- producing animal comprising a distance information being ascertained in a phase detection method for each of the image points (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a phase detection method for each of the image points as taught by Van der Lely et al. for ascertaining the distance information in the method of Axelsson et al. as modified by Metcalfe et al. in order to provide a more accurate teat cups attachment by the robot. 
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. as modified by Metcalfe et al. as applied to claim 1 above, and further in view of Eriksson (WO 2012/134379 A1).
 	For claim 10, Axelsson et al. as modified by Metcalfe et al. teach the method of claim 1, but are silent about wherein the relative position information for at least one of the teats is stored in the form of a vector, wherein the vector indicates a relative position of the teat with respect to a specified reference point.  
	Eriksson teaches a method for automatically placing teat cups onto teats of a milk- producing animal comprising the relative position information for at least one of the teats is stored in the form of a vector, wherein the vector indicates a relative position of the teat with respect to a specified reference point (page 5, lines 29-34, page 6, lines 1-4, page 12, lines 24-27, claim 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relative position information for at least one of the teats is stored in the form of a vector as taught by Eriksson, wherein the vector indicates a relative position of the teat with respect to a specified reference point as taught by Eriksson in the method of Axelsson et al. as modified by Metcalfe et al. in order to provide a more accurate teat position for one teat relative to the other teat(s) so as to better locate the teats for the robot to attach the teat cups.
 	For claim 11, Axelsson et al. as modified by Metcalfe et al. and Eriksson teach the method of claim 10, and further teach wherein the specified reference point is selected to be equal to the position of one of the teats (page 5, lines 29-34, page 6, 1-4 of Eriksson, the first teat is the reference point and the position vectors allow the other teat(s) position to be determine off of the first teat).
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argued that Axelsson, however, does not disclose or suggest determining updated position information and overwriting the stored relative position information with the updated position information as recited in amended independent claim 1.

Page 8, lines 13-22, page 11, lines 12-16, page 13, lines 20-28, page 16, lines 5-10, all stated that the images are repeatedly recorded and the dimensions are calculated from the information obtained, thus, this clearly implied that the position is updated and calculated and overwrite the previous stored information because everything is done in real-time and most accurate. In addition, Axelsson teaches database 23, thus, there has to be updated and stored information to even have a database. In addition, page 17, lines 27-28, stated previously recorded images, thus, implied that the information is stored and updated. Moreover, such a highly automated system as in Axelsson et al, it is doubtful that they do not update the positions because the cow moves in various coordinates at all times so it is known that the data has to be constantly updated and stored and the old data can be overwritten or kept if the user wishes. This certainly is not a new idea. 
Applicant argued that Metcalfe does not disclose the use of information of at least one previously created two-dimensional image, and therefore does not disclose determining updated position information in the manner recited in amended independent claim 1.

	Metcalfe et al. were relied on for the 2-D image and not the user of the information as argued because Axelsson et al. teach using the information to find the positions of the teats. In addition, Axelsson et al. appear to teach on page 12, lines 9-15, 2-D because of one spatial dimension, e.g. x or y. However, it is unclear if Axelsson meant 2-D, thus, that is the only reason Metcalfe is relied on for the 2-D concept, which it nothing new in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643